       Case 5:18-cv-00201-AKK Document 94 Filed 06/29/20 Page 1 of 1              FILED
                                                                         2020 Jun-29 PM 12:49
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

ERICA MARIE CAGLE,           )
                             )
     Plaintiff,              )
                             )              Civil Action Number
     v.                      )              5:18-cv-201-AKK
                             )
THE MADISON COUNTY,          )
ALABAMA SHERIFF’S OFFICE, et )
al.,                         )
                             )
     Defendants.             )

                                  ORDER

     The Defendant Madison County, Alabama and The Madison County

Alabama Commission’s Motion to Withdraw as Counsel as to L. Franklin Corley,

IV is GRANTED. (Doc. 90).



     DONE this 29th day of June, 2020.



                                   ________________________________
                                         ABDUL K. KALLON
                                   UNITED STATES DISTRICT JUDGE
